SOMERYILLE, J.
— The action is one of detinue for certain articles of merchandise imported from Cuba to the port of New Orleans, and transported thence to Mobile by the defendant, in the capacity of a common carrier. The plaintiff, Guesnard, who was the owner of the goods, tendered to the carrier all dues for freight and storage, but declined to pay the custom-house duties, and'other charges incurred in entering the goods at New Orleans, upon the ground that he had a right to settle these charges at Mobile, the port of destination, and the defendant had no authority to settle them for him at New Orleans, nor to advance the money without his special request.
The court charged the jury to find for the defendant, if they believed the evidence. The correctness of this charge, and the main question in the case, depends, in our judgment, upon the laws of the United States regulating the collection of import duties. These laws authorized two kinds of entries to be made at the New Orleans custom-house — the one beiDg designated as an entry for “'consumption,” and the other an entry for “immediate transportation.” Under the former, the duties were properly payable at New Orleans, as the port of entry; under the latter, they were payable at Mobile, as the port of destination.
It is provided by section 2990 of the Revised Statutes of the United States (1878), 1hat, when merchandise, imported at several specified ports, including New Orleans, “shall appear by *456the invoice, or bill of lading, and by the manifest, to be consigned to and destined for either of the' ports specified in section 2997,” among which is expressly named the port of Mobile, the collector at the port of arrival shall allow the said merchandise to be shipped immediately to the port of destination, upon complying with certain regulations. — See Supplement to U. S. Rev. Stat., vol. 1,'p. 545; U. S. Rev. Stat. (1878), p. 566, §§ 2990, 2997.
It is plain that, under this statute, the duties could not be lawfully payable at Mobile, unless the manifest of tile importing vessel showed that the goods were consigned to that port, and destined for it. And the same facts must also have appeared from the bill of lading, or else from the invoice. These are the absolute requirements of the statute, the importance of which is made more apparent, if possible, by the further declaration, that the consignee is deemed and held to be “ the owner” of all such imported merchandise, so far as concerns his dealings with the government in the settlement of import duties under the revenue system. — Rev. Stat. U. S. § 3058.
The manifest of the ship not only fails to show that the goods were consigned to and destined for the port of Mobile, but shows that they were consigned to O. Marshall at [New Orleans, and destined for that port. The invoice also names Marshall as the consignee, and the bill of lading indicates, in effect, the same thing. The addendum, in the invoice, of the phrase “ for transportation to Mobile,” and in the bill of lading, “ for transhipment to Mobile,” were not inconsistent with the theory that Marshall was the legal consignee of the goods, as they could be transhipped as well after the payment of custom-dues as before.
It is our opinion, that the duties were properly payable at the port of New Orleans, under the provisions of the statutes to which we have above referred. Eor this reason, if the plaintiff’s instructions had been received in time, the goods would not have been relieved of liability for such duties at the port of entry. These instructions are shown to have been received by Marshall, moreover, after the goods were entered for consumption, and were, therefore, too late to prove available for any purpose.
It is shown to have been the custom of importers in New Orleans, to employ brokers to attend to the receipts of imported goods, and look after the payment of custom-duties on them, the employment being one requiring a suitable degree of skill and experience. Marshall was justified, in view of this custom, in employing such a broker, and in paying him the usual and reasonable fee for his services in this particular. Where a mercantile agency is to be executed at a particular place, the prin*457cipal, who employs the agent, is presumed to consent that he may execute if, in the absence of particular instructions, according to the general custom and usage relating to that kind of trade or business, whatever it may be. The law implies that he gives his assent for his agent to act as all other similar agents, who are honest and diligent, are accustomed to do. And it is immaterial, as a general rule, whether the principal is informed as to such customs and usages, or not. — Lawson on Usages and Customs, §§ 20, 142-144; 1 Parsons Cont. (6th Ed.) 81. it. is on this principle that it was held, in Walls v. Bailey, 49 N. Y. 464, that a person, who dealt by an agent in the New York Stock' Exchange, must be presumed to have knowledge of its customs, whether he was really cognizant of them or not, and that ignorance would not excuse him.
It has long been settled, that the General Government has a specific lien on imported merchandise, for all duties on such merchandise. — Harris v. Dennie, 3 Pet. 292 ; Overton on Law Liens, § 656-57. And a common carrier, if he advance such charges, in the ordinary course of business, is entitled to be reimbursed therefor, upon every consideration of justice, as well as by usage. The authority to carry the goods implies an authority to advance all reasonable back charges, which constitute a lien on the goods, and for which they could be detained ; and such lien is preserved in full force for the benefit of the carrier.— Overton on Law Liens, §§ 140, 135 ; Redfield on Carriers, § 282; 2 Redf. on Railways, p. 160, § 13; Knight v. The Prov. & Wor. R. R. Co., 9 Amer. & Engl. Railroad Cases, 90.
The action of the government officials at New Orleans, in raising the appraised value of the goods, and imposing the penalty authorized by the statute for an under-valuation, must be supposed by ns to be correct and just, and, therefore, without prejudice to the owner. The presumption is, that these officers did their duty ; and if it were permissible to show negligence on the part of the consignee to sue out an appeal, this could be done only by showing that benefit, and not injury, would have resulted from it. The evidence not only fails to show this, but rather that such appeal would probably have resulted in additional expense and delay, without advantage to the owner.
Brokers, in the discharge of their agency, are bound only to the exercise of reasonable skill and diligence, analogously to the rule governing attorneys at law and other like agents. So long as they are guilty of no bad faith, and exercise the same care and diligence that a prudent man would exercise in the management of a like business, they are entitled to reasonable commissions for their services. — Edwards on Factors & Brokers, § 69 ; 1 Parsons on Contr. (6th Ed.) 100.*
*458The rulings of the court are, in our opinion, free from error, and the judgment is affirmed.